         Case 1:18-cr-00601-PGG Document 318 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                     ORDER
             - against -
                                                                 18 Cr. 601 (PGG)
DAVID CARDONA-CARDONA, JEAN-
CLAUDE OKONGO LANDJI, JIBRIL
ADAMU, SHERVINGTON LOVELL, and
MICHAEL ANTONIUS,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for June 15, 2020

is adjourned to July 30, 2020 at 3:15 p.m. in Courtroom 705 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York.

               Upon the application of the United States of America, by and through Assistant

United States Attorney Matthew Hellman, and with the consent of defendants Cardona-Cardona,

Landji, Adamu, Lovell, and Antonius, by and through each defendant’s counsel, it is hereby

ORDERED that the time from June 15, 2020 through July 30, 2020 is excluded under the

Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A). The Court finds that the

granting of such a continuance serves the ends of justice and outweighs the best interests of the

public and the defendants in a speedy trial, because it will allow the parties time to engage in

further discussions concerning possible pretrial dispositions of this matter.

Dated: New York, New York
       June 10, 2020                          SO ORDERED.


                                              _________________________________
                                              Paul G. Gardephe
                                              United States District Judge
